Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUMMARY
This action is in reply to Applicant’s Amendments and Remarks filed on 07/22/2022.
Claims 16-18, 20-23 and 25-31 are pending.
Claims 1-15, 19 and 24 are cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following Examiner’s Amendment was provided over telephone on 08/04/2022 after an interview with Attorney on record Daniel D. Hill (Reg. No. 35895).
The application claims 16 and 28,  after this amendment, will read as follows:

IN THE CLAIM:

16. 	(Currently Amended) A method for transmitting a payload between a mobile device and a plurality of anchor devices via a ranging-capable physical layer communication, the method comprising:
transmitting, by the mobile device, a first message to a first anchor device and to a second anchor device, wherein the first message comprises a synchronization protocol, wherein the synchronization protocol comprises information and/or commands for establishing a synchronization for establishing time slots for transmitting messages by the plurality of anchor devices;
establishing, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol;
transmitting, by the mobile device, a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload;
transmitting, by the first anchor device, a third message to the mobile device during the first time slot by the first anchor device, wherein the third message comprises a target device payload for a device associated with the plurality of anchor devices; and
transmitting, by the second anchor device, the third message comprising the target device payload to the mobile device during the second time slot by the second anchor device;
testing based on received messages, by a control unit, if the ranging capable physical layer communication of the first anchor device and/or the second anchor device fulfills a control unit quality criterion; and
not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the control unit quality criterion, [[the]] reply message by the control unit to the first anchor device and/or the second anchor device.

28.	(Currently Amended) A system for transmitting a payload over a ranging-capable physical layer communication, the system comprising:
a mobile device;
a first anchor device associated with a payload target device;
a second anchor device associated with the payload target device;
the mobile device configured to transmit a first message to the first anchor device and to the second anchor device, wherein the first message comprises a synchronization protocol, wherein the synchronization protocol comprises information and/or commands for establishing a synchronization for establishing time slots for transmitting messages by the plurality of anchor devices, and the mobile device is configured to transmit a second message to the first anchor device and/or to the second anchor device, wherein the second message comprises a mobile device payload;
wherein each of the first and second anchor devices is configured to establish, upon receiving the first message, a first time slot for the first anchor device and a second time slot for the second anchor device based on the synchronization protocol, and wherein the first anchor device is configured to transmit a third message to the mobile device during the first time slot, the third message comprising a target device payload for the payload target device, the second anchor device is configured to transmit the third message comprising the target device payload to the mobile device during the second time slot, and wherein testing based on received messages, by a control unit, if the ranging-capable physical layer communication of the first anchor device and/or the second anchor device fulfills a control unit quality criterion, and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the control unit quality criterion, [[the]] reply message by the control unit to the first anchor device and/or the second anchor device.


ALLOWABLE SUBJECT MATTER
Claims 16-18, 20-23 and 25-31 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method and system for  transferring payload between a mobile device and a plurality of anchor devices via an ultra-wide band (UWB), communication using physical layer ranging for synchronization to provide for secure, robust and cost-efficient technique communication with mass market wireless product.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 16 recites, inter alia, a method for transmitting a payload between a mobile device and a plurality of anchor devices via a ranging-capable physical layer communication, the method comprising a particular combination of elements, specifically “transmitting, by the first anchor device, a third message to the mobile device during the first time slot by the first anchor device, wherein the third message comprises a target device payload for a device associated with the plurality of anchor devices; and transmitting, by the second anchor device, the third message comprising the target device payload to the mobile device during the second time slot by the second anchor device; testing based on received messages, by a control unit, if the ranging capable physical layer communication of the first anchor device and/or the second anchor device fulfills a control unit quality criterion; and not transmitting, if the ranging-capable physical layer communication to the first anchor device and/or the second anchor device does not fulfill the control unit quality criterion, [[the]] reply message by the control unit to the first anchor device and/or the second anchor device.”

Independent claim 28 has similar features.

As best understood, the system of claim 28 are supported by specification Figure 1, Pages 11, 12 and 14 describing structures.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 16 and 28 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 16 and 28 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, independent claims 16 and 28  are allowed for the above reasons.
Dependent claims 17-18, 20-23 and 25-27 and 29-31 being dependent on independent claims 16 and 28, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20190349962 A1), describing METHOD AND DEVICE FOR EXECUTING MULTI-BEAM-BASED SCHEDULING REQUEST IN WIRELESS COMMUNICATION
Ledvina et al. (US 20190135229 A1), describing MOBILE DEVICE FOR COMMUNICATING AND RANGING WITH ACCESS CONTROL SYSTEM FOR AUTOMATIC FUNCTIONALITY
KASSLIN et al. (US 20150036540 A1), describing METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR HOP COUNT USAGE IN CLUSTER SELECTION
Barrett; Steve (US 20140010143 A1), describing COOPERATIVE RELAY IN MBMS TRANSMISSION
Cho et al. (CA 2778531 A1), describing METHOD FOR MAPPING RANGING CHANNELS AND OPPORTUNITIES IN A BROADBAND WIRELESS ACCESS SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413